Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT

                                  No. 04-20-00155-CR

                                    Juan KELA, Jr.,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 623424
                       Honorable Wayne Christian, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 26, 2021.


                                            _____________________________
                                            Patricia O. Alvarez, Justice